800 So. 2d 741 (2001)
Anthony ADAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D01-3306.
District Court of Appeal of Florida, Fifth District.
December 7, 2001.
Alfred Torres of Davila & Torres, Kissimmee, for Appellant.
No appearance for Appellee.
PER CURIAM.
As the trial court's exercise of discretion in ruling on a motion for mitigation pursuant to Florida Rule of Criminal Procedure 3.800(c) is not subject to review on appeal, the appeal is dismissed. See Royal v. State, 736 So. 2d 157 (Fla. 3d DCA 1999) and Lusskin v. State, 717 So. 2d 1076, 1077 (Fla. 4th DCA 1998).
APPEAL DISMISSED.
HARRIS, PALMER and ORFINGER, R.B., JJ., concur.